Citation Nr: 1045401	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety, and depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to special monthly pension based on a need for 
the regular aid and attendance of another person, or being 
homebound.

5.  Whether clear and unmistakable error was committed in the 
November 2006 rating decision that denied service connection for 
a low back disorder, to include sciatica of the bilateral lower 
extremities.

6.  Whether clear and unmistakable error was committed in the 
November 2006 rating decision that denied service connection for 
residuals of a hip injury.  



7.  Whether clear and unmistakable error was committed in the 
November 2006 rating decision that denied service connection for 
the residuals of a head injury.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 until April 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2007, June 2008, and 
June 2009, issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The issues of service connection for bilateral hearing loss and 
tinnitus, entitlement to special monthly pension, and whether 
clear and unmistakable error ("CUE") was committed in the 
November 2006 rating decision denying service connection for a 
low back disorder (to include sciatica of the bilateral lower 
extremities), hip injury, head injury, and, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  

With respect to the issue of CUE in the November 2006 rating 
decision, the Board notes that RO's June 2009 rating decision 
separately set forth the issue of entitlement to service 
connection for sciatica of the bilateral lower extremities.  
However, as such disability is a neurological consequence of 
lumbar spine pathology, the issue of sciatica of the bilateral 
lumbar extremities has been recharacterized as part and parcel 
with the low back disorder claim.  

In a May 2009 written statement, the Veteran's attorney 
raised the issue of whether new and material evidence has 
been received to reopen the claims of entitlement to 
service connection for a lumbar spine disorder, hip 
injury, and head injury.  These issues have thus been 
raised but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not jurisdiction over them, and they are referred to the 
AOJ for appropriate action. 


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is based, in part, on a 
verified, credible stressor from his period of active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assistance

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCCA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable result or 
be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for PTSD.  The RO will be responsible for addressing 
any notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Service Connection for PTSD

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  


The diagnostic criteria, including those related to stressors, 
set forth in The American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by the VA.  38 C.F.R. 
§ 4.125.  A diagnosis of PTSD requires exposure to a traumatic 
event and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Id. 

If VA determines that the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found to be 
consistent with circumstances, conditions, or hardships of 
service.  Id., See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. 
App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 C.F.R. § 3.304(f).  

When the evidence does not establish that a Veteran is a combat 
Veteran, his or her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  Rather, 
the alleged service stressors must be established by official 
service record or other credible supporting evidence.  38 C.F.R. 
§ 3.3.04(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
Veterans who are deemed to have been in fear of hostile military 
or terroristic activity by a VA psychiatrist or psychologist.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These 
revised regulations do not substantively change the provisions 
for addressing claims of PTSD based on in-service personal 
assault; the revision only redesignates paragraphs within 38 
C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,852.  The Board further 
notes that these revised regulations apply in cases like the 
Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

In this case, the Veteran has not contended that he engaged in 
combat or was in fear of hostile military or terroristic 
activity.  His service personnel records do not indicate that he 
received any awards or medals indicative of combat.  Thus, the 
presumptions afforded to combat Veterans and the new regulations 
with regards to stressors involving the fear of hostile or 
terrorist activities do not apply in this case.

After determining that all relevant evidence has been obtained, 
the Board must then assess the credibility and probative value of 
proffered evidence of record as a whole.  See 38 U.S.C.A. § 
7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Turing to the merits of the claim, the Veteran has alleged that 
his current psychiatric disorder is related to in-service 
stressful events.  The claims file includes various in-service 
stressors that the Veteran has essentially identified has been 
attributable to his PTSD.  As his primary stressor, he claimed 
that he was hit by a car during his military service.  He has 
also claimed that during his military service he was hit in the 
head by a guard, arrested and held for three days, and was 
physically attacked.  Additional in-service stressors were 
identified in his medical treatment records, to include 
protecting a fellow solider from injury during live fire training 
and being in close proximity during a demolition explosion.

The Veteran's service treatment records have been associated with 
the claims file.  These records document that he was hit by a car 
in February 1968.  While these records show treatment for 
physical injuries associated with this incident, they are 
negative for reports or treatment of any psychiatric 
symptomatology.  The March 1969 separation report of medical 
examination shows that the psychiatric examination was 
essentially normal.

The Veteran's VA treatment records show that he was diagnosed 
with PTSD in February 2007.  A February 2007 mental health intake 
record documents the Veteran's report of his in-service 
stressors, to include his report of being hit by a car during his 
military service.  The mental status examination revealed that 
the Veteran demonstrated pronounced anxiety and irritability, 
along with a depressed mood.  His thought processes were coherent 
and logical, although circumstantial and tangential.  The 
examination was also significant for hypervigilance, preservation 
of ideas, and limited insight and judgment.  The examiner 
determined that the results of the Veteran's psychological 
testing were consistent with a PTSD diagnosis; the examiner 
concluded that the Veteran's testing was considered valid.  In 
rendering the Veteran's PTSD diagnosis, the examiner stated that 
the Veteran's military trauma was relatively mild; he stated that 
nevertheless, the military-related trauma met Criteria A of the 
PTSD diagnosis.  

In a February 2007 letter, the RO requested that the Veteran 
provide more detailed information with regards to his claimed in-
service stressors.  Specifically, the RO asked the Veteran to 
provide information as to the date and location of the claimed 
incidents.  However, to date, the Veteran has not provided any 
additional details as to further clarify his in-service 
stressors. 

Included in the claims file is a November 2007 formal finding 
issued by the RO, in which it determined that there was 
insufficient information to corroborate the Veteran's claimed 
stressors.  The RO stated that all procedures to obtain this 
needed information had been exhausted and any further attempts to 
obtain the information would be futile.


Having carefully considered the competent evidence of record, the 
Board finds that resolving all reasonable doubt in the Veteran's 
favor, service connection is warranted for PTSD.  38 U.S.C.A. § 
5107(b).  The medical evidence shows that the Veteran was 
diagnosed with PTSD in accordance with the DSM-IV in June 2007.  
Moreover, the June 2007 VA treatment record indicates that his 
PTSD is related to his military trauma, which was reported to 
include being hit by a car during his military service.  At least 
one of the Veteran's claimed stressors - the February 1968 car 
accident - has been corroborated by independent evidence provided 
by the Veteran's service treatment records.  Although the service 
treatment records do not reflect that the Veteran was treated for 
any psychological symptomatology at the time of his car accident 
or any time thereafter during his military service, the incident 
has nonetheless been corroborated.  The Board notes that 
corroboration of every detail of a claimed stressor, including 
the Veteran's personal participation, is not required; rather, a 
Veteran only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

As noted above, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance of 
positive and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 49.  Because there is a medical 
diagnosis of PTSD related in part to a claimed event experienced 
during his active duty military experience, and credible 
supporting evidence of the occurrence of the asserted stressor, 
the Board concludes that the evidence supporting the grant of 
service connection for PTSD is, at the very least, in equipoise.  

To the extent that the Veteran asserts that he suffers from 
anxiety and depression secondary to PTSD, the Board finds that 
such psychiatric symptomatology is part and parcel of the PTSD 
service connection claim awarded herein.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As such, the Board 
characterized the issue on the on the title page as Entitlement 
to service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), anxiety, and 
depression. 

There can be no doubt that further medical inquiry and efforts at 
verification of additional stressors could be undertaken with a 
view towards development of the claim.  However, as there exists 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter, the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board finds that this point has been attained.  
Because a state of relative equipoise has been reached in this 
case, the benefit of the doubt rule will therefore be applied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).




Bilateral Hearing Loss and Tinnitus

Here, the Veteran has claimed that he currently has bilateral 
hearing loss and tinnitus that are related to his military 
service.  He stated during basic training he was exposed to 
acoustic trauma when a demolition pit exploded in his proximity.  
He reported that due to the noise, his left ear bled.  However, 
the Veteran did not seek medical treatment after this event, as 
he claimed that he was strongly encouraged to carry on without 
medical assistance.  The Veteran has claimed that he has 
experienced hearing loss and tinnitus since his military service.

The medical evidence of record shows that the Veteran reported 
experiencing a change in his hearing in January 2007 and reported 
having hearing loss in tinnitus in November 2007.  These records 
do not include findings from any audiometric examinations or a 
definitely diagnosed hearing disorder.  

In addition to direct service connection, presumptive service 
connection may be established for a chronic disease, such as 
sensorineural hearing loss as a disease of the central nervous 
system, which is first shown to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  In either case, for the purposes 
of applying VA laws, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels 
or greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 
3.385.  Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted without 
hearing aids. 38 C.F.R. § 4.16(a) (2009).

The Board notes that the Veteran's service treatment records have 
been associated with the claims file.  While these records are 
negative for reports of any hearing loss symptomatology or in-
service acoustic trauma, the Board notes that lay statements, 
such as those by the Veteran, may be competent to support claims 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 
C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Thus, the 
Veteran's statements regarding the onset and continuity of his 
hearing loss and tinnitus must be given consideration in 
determining whether service connection is warranted for the 
claimed disorder.

To date, it does not appear that VA has attempted to schedule a 
VA examination inquire as to whether the Veteran suffers from 
hearing loss within the meaning of 38 C.F.R. § 3.385 and/or 
tinnitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) 
requires VA to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits).   

In light of the foregoing, the Board finds that additional 
development is needed prior to deciding the Veteran's claims.  
Given the Veteran's competent lay statements regarding the in-
service acoustic trauma incident, as well as his statements 
regarding the onset and continuity of his hearing loss and 
tinnitus symptomatology, the Board finds it necessary to provide 
the Veteran with an appropriate VA examination in an attempt to 
determine whether he currently has hearing loss as defined by VA 
regulations and tinnitus that are related to his active service.  
Therefore, a remand is needed for a VA examination and medical 
opinion.  See McLendon, 20 Vet. App. at 79.

Special Monthly Pension

Special monthly pension (SMP) benefits are payable to Veterans of 
a period of war who need regular aid and attendance.  38 U.S.C.A. 
§ 1521(d); 38 C.F.R. § 3.351(a)(1).  However, payment of pension 
and pension related benefits may be discontinued subject to the 
net worth limitation provisions of 38 U.S.C.A. § 1522.

Requiring aid and attendance means that a person is helplessness 
or so nearly helpless as to require the regular aid and 
attendance of another person.  A Veteran will be considered to be 
in need of regular aid and attendance if he:  (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or less 
in both eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) is a patient in a nursing home because of 
mental or physical incapacity; or (3) establishes a factual need 
for aid and attendance under 38 C.F.R. § 3.352(a).  See 38 C.F.R. 
§ 
3.351(b), (c).  

The criteria to be considered in establishing a factual need for 
aid and attendance include:  the inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or, 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.

Being bedridden is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least one of 
the factors set forth in VA regulation is met).  Moreover, it is 
only necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that there 
be a constant need.

Determinations that a claimant is so helpless, as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

If not in need of regular aid and attendance, a Veteran may also 
be entitled to improved pension on the basis of being permanently 
housebound.  Housebound benefits are warranted if, in addition to 
having a single permanent disability rated 100 percent disabling 
under the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), the Veteran either: has an additional disability or 
disabilities independently ratable at 60 percent or more; 
separate and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments or 
bodily systems; or is "permanently housebound" by reason of 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.351(d).

Additionally, while the total disability requirement must be met 
by a single disability, the 60 percent requirement may be met by 
applying the combined rating of the Veteran's remaining 
disabilities.  See Bradley v. Peake, 22 Vet. App. 
280 (2008) (noting that "combined ratings to satisfy the second 
requirement but not the first").  

In order to be considered "permanently housebound," the 
requirement that the Veteran be "substantially confined" to the 
home or its immediate premises is broadly construed and met when 
the Veteran is simply unable to leave the home to earn a living, 
as opposed to requiring that the Veteran be unable to leave the 
house at all.  Id. at 222.

The Veteran in this case contends that he is entitled to SMP, as 
he is unable to perform household chores, prepare meals, and 
requires assistance with bathing due to his nonservice-connected 
disabilities.  Review of the claims folder reveals that the 
Veteran was awarded non-service connection pension benefits, 
effective March 22, 1996.  Currently, the Veteran has as a number 
of nonservice-connected disabilities, to include:  degenerative 
disc disease of the low back; sciatica of the lower extremities; 
hemocromatosis, osteoarthritis, gastrointestinal reflux disease 
(GERD); anxiety; bipolar disorder; and a history of multiple 
right hip fractures and chronic right hip pain.  While he was 
awarded a 100 percent rating for non-service connected pension 
benefits, it is unclear from the evidence of record as to what 
extent the Veteran's current disorders affect his ability to 
perform activities of daily living or require the aid and 
attendance of another person.  

In this regard, the claims file includes limited information as 
to the Veteran's current level of functioning.  Generally, the 
Veteran's VA and private treatment records suggests that he 
requires some assistance with bathing and dressing, and 
transportation, and that he has some physical limitations due to 
his right hip and low back disorders.  The VA treatment records 
also suggest that the Veteran may have some difficulties with 
making appropriate decisions.  As recently as November 2009, the 
Veteran was in receipt of homemaker services, as established by a 
VA medical facility; however, it is unclear what authority such 
determination was made, and what evidence or circumstances were 
taken into consideration.  Overall, these records reflect that 
the Veteran's has some limitations in performing activities of 
daily living.  However, these records do not provide a complete 
picture as to whether SMP benefits are warranted.  

In any case, to the extent that the Veteran may be awarded 
monetary compensation in connection with the Board's award of 
PTSD herein, SMP benefits may be discontinued based on the 
provisions of 38 U.S.C.A. § 1522 and applicable VA regulations 
concerning the concurrent entitlement and receipt of pension and 
compensation benefits.  In this respect, the Board points out 
that, as any decision with respect to the claim for service 
connection for PTSD may affect the Veteran's claim for SMP, the 
claims are inextricably intertwined. See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated). 

Therefore, depending upon the level of compensation VA determines 
the Veteran is entitled to for his service-connected PTSD, the 
Board notes that assistance by VA may include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Veteran has not been afforded an appropriate VA examination to 
determine the severity of the Veteran's physical and mental 
disorders and to what extent the disorders affect his ability to 
perform activities of daily living and require the aid and 
attendance of another person, or whether his is housebound as 
defined by VA regulations.  Thus, after the RO determines the 
effective date and level of compensation for service-connected 
PTSD, VA shall consider what other development is needed, 
including whether the Veteran should be afforded an appropriate 
VA examination to determine whether SMP benefits are warranted as 
circumstances dictate.  

CUE in the November 2006 Rating Decision Denying 
Service Connection for Low Back Disorder, Hip Injury, Head 
Injury, 

The Veteran's asserts that clear and unmistakable error ("CUE") 
was committed in the November 2006 rating decision, which denied 
service connection for a low back disorder, hip injury, and head 
injury.  Subsequently, the Veteran filed a claim to "reopen" 
these claims in March 2009 based on clear and unmistakable 
error."  His claims were again denied by way of a June 2009 
rating decision, as the RO determined that the November 2006 
denial of the Veteran's claims were not clearly and unmistakably 
erroneous.  Thereafter, the Veteran filed a Notice of 
Disagreement (NOD) as to the June 2009 rating decision in June 
2009.  To date, the Veteran has not been issued a Statement of 
the Case (SOC) for these issues.  Under the circumstances the 
Board has no discretion and must remand these matters for 
issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999); Fenderson v. West, 12 Vet. App. 119, 131-32 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for an 
audiological examination to determine the 
nature, extent, onset, and etiology of any 
hearing loss or tinnitus found to be present.  
The claims file shall be made available to 
and reviewed by the examiner.  The examiner 
shall note such review, and identify 
important medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall obtain from the Veteran a 
full history of his noise exposure and 
audiological symptomatology.  All necessary 
tests and studies shall be performed, and all 
findings must be reported in detail. 

The examiner shall ascertain whether the 
Veteran has a hearing loss disability and a 
tinnitus disability.  If such disabilities 
are diagnosed, the examiner shall opine as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
disabilities are related to the Veteran's 
military service, including to any reported 
in-service noise exposure.  

The rationale for all opinions expressed 
shall be provided in a legible report.  If 
the examiner is unable to render an opinion 
without resort to mere speculation, he or she 
should so indicate and discuss why an opinion 
cannot be provided.

2.  In regard to entitlement to SMP, after 
the RO determines effective date and level of 
compensation for service-connected PTSD, VA 
shall consider what other development is 
needed, including whether the Veteran should 
be afforded an appropriate VA examination, to 
determine whether SMP benefits are warranted. 

3.  Upon completion of the above tasks, and 
all necessary notice requirements, the RO 
shall readjudicate the Veteran's claims with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this Remand.  If the decision with respect 
to the claims remains adverse to the Veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case.  
Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.

4.  The RO shall provide the Veteran and his 
representative with a Statement of the Case 
addressing the issues of whether clear and 
unmistakable error ("CUE") was committed in 
the November 2006 rating decision, which 
denied service connection for a low back 
disorder, hip injury, and head injury.  The 
Veteran should be notified of the time limit 
within which an adequate substantive appeal 
must be filed in order to perfect an appeal 
of the issues.  Thereafter, the issues are to 
be returned to the Board following 
appropriate appellate procedures.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


